Order filed June 26, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-15-00440-CV
                                 ____________

                   IN THE INTEREST OF N.N.F., A CHILD


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-06707J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant's brief was due
June 22, 2015. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel Lana Shadwick, to file
appellant’s brief no later than July 9, 2015. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                        PER CURIAM